IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-18-00232-CR

KERRI ROEPEL,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-257-C2


                          MEMORANDUM OPINION

      Kerri Roepel appealed her conviction for debit card abuse. She has now filed a

motion to dismiss her appeal, stating she no longer wishes to pursue her appeal. The

motion is signed by both Roepel and her attorney.

      Roepel’s motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Appeal dismissed
Opinion delivered and filed August 1, 2018
Do not publish
[CR25]




Roepel v. State                              Page 2